Citation Nr: 1547166	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent prior to April 7, 2015, and higher than 30 percent since, for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to April 1953.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in March 2015, when it was remanded for further development, including having the Veteran undergo a VA compensation examination reassessing the severity of his right ankle disability.  He had this additional examination on April 7, 2015, and after considering the results of it the Appeals Management Center (AMC) issued a decision in September 2015 increasing the rating for this disability from 20 to 30 percent as of the date of that VA compensation examination.  The Veteran since has continued to appeal for an even higher rating.  And as it generally will be presumed he is seeking the maximum possible benefit allowed by law and regulation, unless he expressly indicates otherwise, this claim remains in controversy since less than the maximum available benefit has been awarded.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The claim now, however, concerns whether he was entitled to a rating higher than 20 percent for this disability prior to April 7, 2015, and whether he has been entitled to a rating higher than 30 percent since.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 26, 2014, the Veteran's right ankle disability was manifested by marked limitation of motion; ankylosis, malunion of os calcis or astragalus, or astragalectomy of the right ankle were not however shown.

2.  Since July 26, 2014, his right ankle disability has been manifested by ankylosis in dorsiflexion between 0 and 10 degrees.


CONCLUSIONS OF LAW

1.  Prior to July 26, 2014, the criteria were not met for a rating higher than 20 percent for the right ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5271 (2015).

2.  But for the intervening period from July 26, 2014 to April 7, 2015, the criteria were met for the higher 30 percent rating for this disability, though no greater rating.  This higher rating therefore is being assigned as of this earlier effective date.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.71a, DC 5003-5270 (2015).

3.  At no time since April 7, 2015, however, have the criteria been met for a rating higher than 30 percent for the right ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5003-5270 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).

This required notice was provided in a December 2012 letter.

The duty to assist also has been met and appellate review of this claim may proceed without prejudicing the Veteran.  His available service treatment records (STRs), post-service medical records and lay statements are in the claims file and reviewed in deciding this claim.  There is no indication of any missing records relevant to this claim that are obtainable.

The Veteran was afforded VA compensation examinations in July 2013, July 2014, and April 2015, as well as addendum reports in May 2015 and July 2015, which together provide the information needed to decide this claim, including especially in terms of addressing the relevant rating criteria.  Each of the examination reports considered his medical history, including his lay statements, described his disabilities in sufficient detail, and fully described the functional effects of his right ankle disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The July 2015 addendum report, in particular, also corrected inaccuracies in the April 2015 VA compensation examination report in which the examiner erroneously had swapped findings for the Veteran's left and right ankles.

The Board consequently finds that all relevant facts have been properly and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veterans favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings showing a change in the severity of symptoms during the course of the rating period on appeal, the Board will "stage" the rating to compensate the Veteran for this variance.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is on the state of the disability from one year immediately preceding the filing of the increased-rating claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected in range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Pain itself, however, does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, the pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

The Veteran is requesting higher ratings for his right ankle disability, which was evaluated as 20-percent disabling under DC 5010-5271 prior to April 7, 2015, and as 30-percent disabling since April 7, 2015, under DC 5003-5270.

DC 5010 provides that traumatic arthritis, substantiated by x-ray findings, will be rated as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  DC 5271 provides ratings based on limitation of motion of the ankle.  A 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  The words "moderate" and "marked" are not defined in the Rating Schedule; however, the Rating Schedule provides some guidance by defining full range of motion of the ankle as from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  DC 5270 provides ratings based on ankylosis of the ankle.  A 20 percent rating is warranted for ankylosis of the ankle in plantar flexion less than 30 degrees.  A 30 percent rating is warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A maximum 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 10 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

DC 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  DC 5273 assigns a 10 percent evaluation for malunion of the os calcis or astragalus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  A 20 percent rating is the maximum rating under this code.  DC 5274 assigns a 20 percent evaluation for astragalectomy.  A 20 percent rating is the maximum rating under this code.


The Veteran's increased-rating application was received on January 6, 2012.  Thus, the appeal period begins one year prior - meaning as of January 6, 2011.  Relevant evidence during this appeal period includes VA treatment records, including the reports of three VA examinations, and statements from the Veteran.

The VA treatment records reveal complaints of chronic right ankle pain with restricted range of motion.  See, e.g., January 2013 VA podiatry consult.  In July 2013, the Veteran completed a VA ankle conditions disability benefits questionnaire noting a diagnosis of right ankle fracture with post-traumatic degenerative joint disease (i.e., arthritis).  The Veteran reported sustaining the right ankle fracture while on active duty in the military, and he said he continues to experience diminished range of motion as a consequence with pain.  He did not report experiencing flare-ups impacting the functioning of his ankle.  Examination of his right ankle revealed plantar flexion to 10 degrees and dorsiflexion to 5 degrees.  There was objective evidence of painful motion during testing.  His range of motion was not additionally limited after repetitive testing.  The examiner indicated the Veteran did not have ankylosis of this ankle, subtalar and/or tarsal joint.  The examination report also notes the Veteran did not have "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), and that he had not had a talectomy (astragalectomy) either.  Diagnostic testing of the right ankle confirmed degenerative or traumatic arthritis, and the examiner observed the Veteran's right ankle syndesmosis was fused.

A February 2014 VA emergency department clinician note states the Veteran presented with intermittent right ankle pain.  The examiner noted the Veteran had limited range of motion but no swelling.  The treatment record noted a clinical impression/diagnosis of right ankle degenerative joint disease.  A February 2014 VA podiatry consult notes the Veteran was evaluated for right ankle pain and limitation of motion.  His ankle was observed to be tender with medial lateral motion of the foot versus ankle.  There was restricted and antalgic motion in the sagittal plane or transverse plane of the ankle and subtalar joints.  He was assessed with ankle degenerative joint disease with secondary joint limitation right versus left, and distal syndesmotic fusion of the right ankle.

On July 26, 2014, the Veteran was afforded another VA ankle conditions disability benefits questionnaire that noted a diagnosis of right ankle fracture with traumatic arthritis.  The Veteran reported flare-ups that consist of right ankle pains that are constant and usually sharp.  He reported occasionally taking pain medication, using his cane for ambulation, and occasionally using a wheelchair.  He also reported occasionally experiencing swelling of his right ankle.  Examination of this ankle revealed plantar flexion of 0 degrees out of 45 degrees and dorsiflexion of 0 degrees out of 20 degrees.  There was objective evidence of painful motion during testing.  The Veteran's range of motion was not additionally limited after repetitive testing.  Repetitive testing of his right ankle revealed identical range-of-motion results.  The examiner noted functional impairment of the right ankle that included less movement than normal, pain on movement, and interference with sitting, standing and weight-bearing.  There was localized tenderness or pain on palpation of the joints/soft tissue of the right ankle.  Muscle strength testing revealed the right ankle to have active movement with gravity eliminated.  The examiner concluded the Veteran did not have ankylosis of the ankle, subtalar and/or tarsal joint.  The examination report additionally notes that the Veteran did not have "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), and that he did not have a talectomy (astragalectomy) either. 

In April 2015, the Veteran was afforded a third VA ankle conditions disability benefits questionnaire.  In a July 2015 addendum, the examiner acknowledged that he had made a mistake in reporting the examination findings, and the ankle referred to as the "left ankle" in the examination report was in fact the Veteran's service-connected right ankle.  

In the April 2015 examination report, the examiner noted the Veteran's complaints of pain on any sudden movements of his right ankle.  The Veteran reported an inability to stand or walk for more than five minutes without increased pain.  He requires a cane in his right hand to keep from losing his balance, cannot climb stairs and can drive for no more than 20 minutes.  The Veteran did not report flare-ups of his ankle.  Examination of the right ankle revealed plantar flexion of 0 degrees out of 45 degrees and dorsiflexion of 0 to 3 degrees out of 20 degrees.  There was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran's range of motion was not additionally limited after repetitive testing.  The examiner stated he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit the functional ability of the right ankle with repeated use over a period of time.  The examiner noted there was less movement than normal of the Veteran's right ankle due to ankylosis, adhesions, swelling, atrophy of disuse, disturbance of locomotion and interference with standing.  Muscle strength testing of the right ankle revealed active movement with gravity eliminated.  The examiner noted that the Veteran exhibited "de facto" ankylosis of his right ankle since he had only 3 degrees of movement in dorsiflexion.  The examination report notes that the Veteran did not have "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), and the Veteran has not had a talectomy (astragalectomy).

That April 2015 VA examiner confirmed the Veteran had what amounted to "de facto" ankylosis.  The range of motion of the ankle was reduced to "essentially zero" and, without a cane, the examiner noted the Veteran could not ambulate at all.  Further, the examiner noted the Veteran was unable to climb stairs and had to depress the accelerator of his vehicle with his toes.  He had a flat gait and no movement in heel strike or toe off.  In the May 2015 addendum, the examiner explained that the Veteran had slight motion of the affected ankle and, thus, in the "strictest" sense it was not an ankylosis.  However, the examiner added that, functionally, the Veteran's ankle was ankylosed, and this finding was confirmed by the Veteran's history and clinical evaluation.

Based on these findings, the Board determines that the higher 30 percent rating for the Veteran's right ankle disability is warranted as of an earlier effective date, namely, as of the VA examination on July 26, 2014 rather than just as of the one more recently on April 7, 2015.  The findings of the Veteran's right ankle disability were nearly identical in both the July 2014 and April 2015 VA examination reports.  

Both reports revealed that the Veteran's range of motion of his right ankle was practically non-existent, with plantar flexion limited to 0 degrees and dorsiflexion limited to between 0 and just 3 degrees.  The April 2015 VA examiner stated that this limitation in movement amounted to a "de facto ankylosis" of the right ankle.  Consequently, this evidence establishes that the Veteran's right ankle disability picture for the period from July 26, 2014 to April 7, 2015 more nearly approximates the criteria for a 30 percent evaluation under DC 5270 for right ankle ankylosis in dorsiflexion between 0 and 10 degrees.  The Board resultantly must assign this higher rating as of this earlier date.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (citing 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.400(o)(1) and (2) and discussing the three possible effective dates in any increased-rating situation).

However, a rating exceeding 30 percent is not assignable for the Veteran's right ankle disability under DC 5270 or any other potentially relevant DC for the period on appeal.  The evidence of record does not reveal that he has ever had limitation of movement of his right ankle amounting to ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  There also is no evidence of record indicating his right ankle disability involves nonunion of the tibia or fibula, with loose motion requiring a brace, which would entitle him to a 40 percent rating under DC 5262.

As for the period prior to July 26, 2014, the Board finds that a rating higher than 20 percent for the Veteran's right ankle disability is not warranted.  The July 2013 VA examination report notes he showed signs of limited motion of his right ankle, but the examination did not find any evidence of ankylosis or something tantamount to it to warrant a rating exceeding 20 percent.  Although the Veteran had pain on performing range of motion, he nevertheless retained motion and thus did not have impairment that was comparable to ankylosis.  To reiterate, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (so 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40  and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

Further, the evidence of record weighs against a finding that the Veteran had either malunion or nonunion of the tibia and fibula to merit consideration of DC 5262.  A January 2014 x-ray examination of his right ankle revealed a complete osseous fusion of the distal tibia and fibula.  The Board finds that, overall, his level of disability in his right ankle is most nearly approximated by marked limitation of motion under DC 5271 prior to July 26, 2014.  

The Board also has considered the Veteran's lay statements that his right ankle disability is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate DCs.  Many, indeed if not most, of the requirements for rating his disability are based on quantitative measurements (e.g., range of motion, even when considering his pain), so objective rather than subjective standards.  Such competent evidence concerning the nature and extent of his right ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with their evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

A total disability rating based on individual unemployability (TDIU) is an element of an increased-rating claim if the disability for which the Veteran is requesting a higher rating also renders him incapable of obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, though, the Veteran has not made any contentions that he is unemployable due to his service-connected right ankle disability, and there is no such indication in the other evidence in the file.  Therefore, further consideration of a TDIU is not warranted.

The Board additionally has considered whether referral for extra-schedular consideration is indicated.  The discussion above, however, reflects that the symptoms of the Veteran's ankle disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment, including limitation of motion of the ankle, have been taken into account and are considered in applying the relevant criteria in the Rating Schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Hence, referral for an extra-schedular rating is unnecessary at this time.  Consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds that the higher rating of 30 percent, though no greater, is warranted for the Veteran's service-connected right ankle disability as of an earlier effective date - specifically, as of July 26, 2014 rather than just as of April 7, 2015.  However, he is not entitled to any greater rating either prior or since. 



ORDER

The higher 30 percent rating is granted as of an earlier effective date, namely, as of July 26, 2014 rather than just as of April 7, 2015, subject to the statutes and regulations governing the payment of retroactive VA compensation.

A rating higher than 20 percent prior to July 26, 2014, and higher than 30 percent since, however, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


